25 F.3d 1047NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
James L. BRONSTON, Plaintiff-Appellant,v.Major Glenn C. BROWN;  Captain White;  Officer Smyer;  RayL. Sabbatine, Jailer, Defendants-Appellees.
No. 94-5170.
United States Court of Appeals, Sixth Circuit.
May 16, 1994.

Before RYAN and NORRIS, Circuit Judges, and ENGEL, Senior Circuit Judge.

ORDER

1
James L. Bronston appeals a judgment of the district court dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  The case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Bronston filed his complaint in the district court alleging that he was placed in solitary confinement without a hearing while he was incarcerated at the Lexington-Fayette Urban County, Kentucky, Detention Center as a pretrial detainee.  Plaintiff named the defendant jail officials in unspecified capacities and sought $100,000 compensatory and $100,000 punitive damages and a temporary restraining order.  The magistrate judge recommended that the complaint be dismissed as frivolous pursuant to 28 U.S.C. Sec. 1915(d), and plaintiff filed objections.  The district court adopted the magistrate judge's recommendation and dismissed the complaint but granted plaintiff leave to appeal in forma pauperis.


3
Upon review, we conclude that the district court did not abuse its discretion in dismissing plaintiff's complaint as frivolous pursuant to Sec. 1915(d).   See Denton v. Hernandez, 112 S.Ct. 1728, 1734 (1992).  Essentially, plaintiff did not assert any claim with an arguable basis with respect to any named defendant.


4
Accordingly, the judgment of the district court is affirmed.  Rule 9(b)(3), Rules of the Sixth Circuit.